Exhibit 10(b)

ANADARKO PETROLEUM CORPORATION


1999 STOCK INCENTIVE PLAN




PERFORMANCE SHARE AGREEMENT

 

        THIS AGREEMENT between Anadarko Petroleum Corporation (the "Company")
and James. T. Hackett ("Employee").



W I T N E S S E T H:



ARTICLE 1
GRANT


         1.1     Grant. The Company hereby agrees to grant and issue to Employee
pursuant to the Company's 1999 Stock Incentive Plan (the "Plan") and subject
further to the terms and conditions herein set forth, shares of the $0.10 par
value common stock of the Company ("Performance Shares"). The Performance Shares
will be issued as hereinafter provided in Employee's name upon the Company's
achievement of pre-determined objectives for a specified performance period. In
no event shall Employee be issued more than 160,000 Performance Shares pursuant
to this Agreement.



ARTICLE 2
PRE-DETERMINED PROVISIONS



         2.1     Performance Periods. Pursuant to this Agreement, there will be
two separate performance periods. The two-year period beginning on December 3,
2003 and ending December 2, 2005 will be the first performance period (the
"Performance Period 1") and the four-year period beginning on December 3, 2003
and ending December 2, 2007 will be the second performance period (the
"Performance Period 2"), collectively the "Performance Period(s)".



         2.2     Performance Awards. A target of 40,000 Performance Shares, up
to a maximum of 80,000 Performance Shares, may be earned by and issued to
Employee for Performance Period 1 and a target of 40,000 Performance Shares, up
to a maximum of 80,000 Performance Shares, may be earned by and issued to
Employee for Performance Period 2. In no event may more than 160,000 Performance
Shares be earned by or issued to Employee for the two Performance Periods.



         2.3     Peer Companies. For the Performance Periods, the following
companies are the peer companies ("Peer Companies") to be used in the award
determination. Any Peer Company that ceases to be a publicly traded entity on a
recognized stock exchange during the Performance Period will be removed from the
Peer Company list. The Compensation and Benefits Committee (the "Committee") may
evaluate for inclusion or exclusion any Peer Company that merges with or is
acquired by another Peer Company during the Performance Period. No companies may
be added to the list during the Performance Period.



        Amerada Hess Corporation
        Apache Corporation
        Burlington Resource Inc.
        ConocoPhillips
        Devon Energy Corporation
        EOG Resources Inc.
        Kerr-McGee Corporation
        Marathon Oil Corporation
        Noble Energy Inc.
        Occidental Petroleum Corporation
        Pioneer Natural Resources
        Unocal Corporation


         2.4     Performance Objectives. The number of Performance Shares to be
earned by and issued to Employee for a Performance Period will be determined at
the end of such Performance Period by comparing the Company's total shareholder
return ("TSR") over the Performance Period to the TSRs of the Peer Companies'
for the same Performance Period. For purposes of such comparison, TSR will be
calculated as follows:



Average per share Stock Price for the last 60 Business Days of the Performance
Period


minus


Average per share Stock Price for the 60 Business Days preceding the beginning
of the Performance Period



plus



Dividends (cash or stock) paid per share over the Performance Period



the above total of which is divided by



Average per share Stock Price for the 60 Business Days preceding the beginning
of the Performance Period




          Stock Price is defined as the average of the high and low prices for
the day and will be adjusted for stock splits, spin-offs, mergers or any other
corporate securities transaction affecting Stock Price, as determined by the
Committee.



          Business Days are defined as any days the New York Stock Exchange is
open and shares of stock are actively traded.



         2.5     Award Determination. At the end of each Performance Period, the
Peer Companies and the Company shall be ranked together based on their TSR for
the Performance Period from the highest TSR being number 1 to the lowest TSR
being the number of Peer Companies, including the Company, remaining in the
group at the end of the Performance Period. Based on the Company's relative TSR
rank amongst the Peer Companies for the Performance Period, Employee will be
issued Performance Shares as determined by the Company's percentile rank as
follows:



                (i)     Performance Period 1.



                         (A)     For Performance Period 1, if the Company's
relative TSR rank is equal to or above the 50th percentile of the Peer
Companies, Employee will have earned and the Company will issue to Employee a
number of Performance Shares equal to 40,000 multiplied by two times the
Company's percentile rank as determined under the matrices of Exhibit A. If the
Company's relative TSR rank is equal to or greater than the 25th percentile but
less than the 50th percentile of the Peer Companies, Employee will have earned
and the Company will issue to Employee a number of Performance Shares equal to
40,000 multiplied by one times the Company's percentile rank as determined under
the matrices of Exhibit A.



                         (B)     For Performance Period 1, if the Company's
relative TSR rank is equal to or greater than the 25th percentile and the
Company's TSR is less than the TSR of the Peer Company immediately above the
Company in the relative ranking by not more than one percentage point, then the
payouts for both rankings (the Company's ranking, as determined under the
matrices of Exhibit A, and the ranking of the Peer Company immediately above the
Company in the relative ranking, as determined under the matrices of Exhibit A)
will be averaged to determine the number of Performance Shares which will be
earned by and issued to the Employee.



                         (C)     For Performance Period 1, if the Company's
relative TSR rank falls directly below the relative TSR rank of a Peer Company
whose rank represents the first payout level for Performance Period 1 in which
the number of shares earned is greater than zero (as depicted in the matrices of
Exhibit A, based on the number of Peer Companies included under Section 2.3 of
this Agreement) and the Company's TSR is less than the TSR of such Peer Company
by not more than five percentage points, then the Company will issue to Employee
a number of Performance Shares equal to 40,000 multiplied by the percentile rank
of the first payout level. Such award may be reduced by the Committee, in its
discretion, but in no event be increased above the first payout level.



               (ii)     Performance Period 2.


                         (A)     For Performance Period 2, if the Company's
relative TSR rank is equal to or above the 50th percentile of the Peer
Companies, Employee will have earned and the Company will issue to Employee a
number of Performance Shares equal to 40,000 multiplied by two times the
Company's percentile rank as determined under the matrices of Exhibit B.



                         (B)     For Performance Period 2, if the Company's
relative TSR rank is equal to or greater than the 50th percentile and the
Company's TSR is less than the TSR of the Peer Company immediately above the
Company in the relative ranking by not more than one percentage point, then the
payouts for both rankings (the Company's ranking, as determined under the
matrices of Exhibit B, and the ranking of the Peer Company immediately above the
Company in the relative ranking, as determined under the matrices of Exhibit B)
will be averaged to determine the number of Performance Shares which will be
earned by and issued to the Employee.



                         (C)     For Performance Period 2, if the Company's
relative TSR rank falls directly below the relative TSR rank of a Peer Company
whose rank represents the first payout level for Performance Period 2 in which
the number of shares earned is greater than zero (as depicted in the matrices of
Exhibit B, based on the number of Peer Companies included under Section 2.3 of
this Agreement) and the Company's TSR is less than the TSR of such Peer Company
by not more than five percentage points, then the Company will issue to Employee
a number of Performance Shares equal to 40,000 multiplied by two times the
percentile rank of the first payout level. Such award may be reduced by the
Committee, in its discretion, but in no event be increased above the first
payout level.


     Any Performance Shares which are not earned in a Performance Period cannot
be carried over to be re-earned in a subsequent Performance Period.


         2.6     Payout of Award. Performance Shares earned for a Performance
Period will only be issued to Employee following the Committee's formal review
and certification of the actual TSR performance results for the Performance
Period.



         2.7     Termination without Cause or Good Reason. If Employee's
employment is terminated in a Without Cause Termination or a Good Reason
Termination, as defined in Article 2, Sections 2.2 and 2.3 of Employee's
Employment Agreement with the Company, dated February 5, 2004, before the end of
either or both of the Performance Period(s), the Company will issue to Employee
a pro rata number of Performance Shares, at target level, for the incomplete
Performance Period(s). For purposes of the foregoing, the parties to this
Agreement concur that such pro rata number of Performance Shares will be
determined as follows:



                 (i)     If the employment termination occurs in Performance
Period 1, the Company shall issue to Employee the sum of A) for Performance
Period 1, Performance Shares equal to 40,000 multiplied by a fraction, the
numerator of which is the total number of completed and partial calendar months
of employment (rounded to the next whole month) with the Company and the
denominator of which is 24; and B) for Performance Period 2, Performance Shares
equal to 40,000 multiplied by a fraction, the numerator of which is the total
number of completed and partial calendar months of employment (rounded to the
next whole month) with the Company and the denominator of which is 48. (See
Exhibit C).



                 (ii)     If the employment termination occurs following the
completion of Performance Period 1 (i.e. on or after December 3, 2005), the
Company shall issue to Employee Performance Shares equal to 40,000 multiplied by
a fraction, the numerator of which is the total number of completed and partial
calendar months of employment (rounded to the next whole month) with the Company
and the denominator of which is 48. (See Exhibit C).



         2.8     Change of Control. If a Change of Control, as defined in the
Plan, occurs during either or both of the Performance Period(s), the Company
shall issue to Employee Performance Shares for the incomplete Performance
Period(s) as follows:



                 (i)     If the Change of Control occurs in Performance Period
1, the Company shall issue to Employee 160,000 Performance Shares; and



                 (ii)     If the Change of Control occurs following the
completion of Performance Period 1 (i.e. on or after December 3, 2005), the
Company shall issue to Employee 80,000 Performance Shares.



         2.9     Death or Disability. If Employee's employment is terminated by
reason of either death or disability pursuant to either of Section 2.2(i) or
2.2(ii) of Employee's Employment Agreement with the Company, dated February 5,
2004, before the end of either or both of the Performance Period(s), the Company
will issue to Employee a pro rata number of Performance Shares, at target level,
for the incomplete Performance Period(s). For purposes of the foregoing, the
parties to this Agreement concur that such pro rata number of Performance Shares
will be determined as follows:

                 (i)     If the employment termination occurs in Performance
Period 1, the Company shall issue to Employee the sum of A) for Performance
Period 1, Performance Shares equal to 40,000 multiplied by a fraction, the
numerator of which is the total number of completed and partial calendar months
of employment (rounded to the next whole month) with the Company and the
denominator of which is 24; and B) for Performance Period 2, Performance Shares
equal to 40,000 multiplied by a fraction, the numerator of which is the total
number of completed and partial calendar months of employment (rounded to the
next whole month) with the Company and the denominator of which is 48. (See
Exhibit C.)

                 (ii)     If the employment termination occurs following the
completion of Performance Period 1 (i.e. on or after December 3, 2005), the
Company shall issue to Employee Performance Shares equal to 40,000 multiplied by
a fraction, the numerator of which is the total number of completed and partial
calendar months of employment (rounded to the next whole month) with the Company
and the denominator of which is 48. (See Exhibit C).

                Notwithstanding the foregoing, the Committee may, in its sole
discretion, increase the number of Performance Shares to be transferred to
Employee pursuant to this Section 2.9 up to a total of Performance Shares equal
to 160,000 if such termination occurs in Performance Period 1 and a maximum of
80,000 Performance Shares if such termination occurs following the completion of
Performance Period 1 (i.e. on or after December 3, 2005).



ARTICLE 3
MISCELLANEOUS



         3.1     Tax Withholding. Employee may be required to pay to the
Company, and the Company shall have the right and is hereby authorized to
withhold from any payment made under this Agreement or from any other
compensation or other amount owing to Employee, the amount (in cash, Performance
Shares, other securities, other Awards or other property) of any applicable
withholding taxes due in connection to any Performance Shares granted hereunder
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes. In the case of
payments made hereunder in the form of Performance Shares, at the Committee's
discretion Employee may be required to pay to the Company the amount of any
taxes required to be withheld with respect to such Shares or, in lieu thereof,
the Company shall have the right to retain (or Employee may be offered the
opportunity to elect to tender in accordance with rules established by the
Committee) the number of Performance Shares whose aggregate Fair Market Value
equals the amount required to be withheld.



         3.2     No Assignment. The right of the Employee or any other person
claiming under the Employee to payments, issuance of Performance Shares or other
benefits under this Agreement may not be assigned, transferred, pledged,
anticipated, commuted or encumbered nor shall said payments, Performance Share
issuance rights or other benefits be subject to seizure for payments of any
debts or judgments of Employee or any person claiming under Employee or be
transferable by operation of law in advance of any payment or issuance of
Performance Shares hereunder. Notwithstanding the foregoing there are no
restrictions on the assignment, alienation, pledge, attachment, sale, transfer
or encumbrance of any Performance Shares that have been issued to Employee.



         3.3     Ownership and Possession. Employee shall not have any rights as
a stockholder with respect to any Performance Shares granted hereunder.



         3.4     Binding Effect. This Agreement shall be binding upon and inure
to the benefit of any successor to the Company and all persons lawfully claiming
under Employee.



         3.5     No Rights to Continued Employment. Neither this Agreement nor
the Plan shall be construed as giving Employee any right to continue in the
employ of the Company or any of its Affiliates.



         3.6     Governing Law. This Agreement and the legal relations between
the parties shall be governed by and construed in accordance with the laws of
the State of Texas and applicable Federal law.



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunder duly authorized, and Employee has executed this Agreement.



               ANADARKO PETROLEUM CORPORATION



               By: _____________________________________             

                        
               Name: Richard A.
Lewis                                                     Date
               Title:   Vice President, Human Resources



 

               EMPLOYEE

                _________________________________________                                    
                James T.
Hackett                                                               Date

 

 

 

 

 

EXHIBIT A





























Example TSR Performance Matrix for Performance Period 1

December 3, 2003 - December 2, 2005

For 13 companies:

























Anadarko Relative TSR Rank

1

2

3

4

5

6

7

8

9

10*

11*

12

13

Percentile Rank

100%

92%

83%

75%

67%

58%

50%

42%

33%

25%

17%

8%

0%

Payout as % of Target

200%

184%

166%

150%

134%

116%

100%

42%

33%

25%

0%

0%

0%

Payout No. Shares

80,000

73,600

66,400

60,000

53,600

46,400

40,000

16,800

13,200

10,000

0

0

0

* If Anadarko's Relative TSR rank is 11 and Anadarko's actual TSR is within 5%
of the TSR of the company whose Relative TSR rank is 10, the Employee will
receive a number of Performance Shares equal to 40,000 multiplied by 25%,
provided, however, that the Committee may reduce such payout to Employee, in its
discretion.

For 12 companies:























Anadarko Relative TSR Rank

1

2

3

4

5

6

7

8

9*

10*

11

12

Percentile Rank

100%

91%

82%

73%

64%

55%

46%

36%

27%

18%

9%

0%

Payout as % of Target

200%

182%

164%

146%

128%

110%

46%

36%

27%

0%

0%

0%

Payout No. Shares

80,000

72,800

65,600

58,400

51,200

44,000

18,400

14,400

10,800

0

0

0

* If Anadarko's Relative TSR rank is 10 and Anadarko's actual TSR is within 5%
of the TSR of the company whose Relative TSR rank is 9, the Employee will
receive a number of Performance Shares equal to 40,000 multiplied by 27%,
provided, however, that the Committee may reduce such payout to Employee, in its
discretion.

For 11 companies:





















Anadarko Relative TSR Rank

1

2

3

4

5

6

7

8*

9*

10

11

Percentile Rank

100%

90%

80%

70%

60%

50%

40%

30%

20%

10%

0%

Payout as % of Target

200%

180%

160%

140%

120%

100%

40%

30%

0%

0%

0%

Payout No. Shares

80,000

72,000

64,000

56,000

48,000

40,000

16,000

12,000

0

0

0

* If Anadarko's Relative TSR rank is 9 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 8, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 30%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 10 companies:



















Anadarko Relative TSR Rank

1

2

3

4

5

6

7*

8*

9

10

Percentile Rank

100%

89%

78%

67%

56%

45%

33%

22%

11%

0%

Payout as % of Target

200%

178%

156%

134%

112%

45%

33%

0%

0%

0%

Payout No. Shares

80,000

71,200

62,400

53,600

44,800

18,000

13,200

0

0

0

* If Anadarko's Relative TSR rank is 8 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 7, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 33%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 9 companies:

















Anadarko Relative TSR Rank

1

2

3

4

5

6

7*

8*

9

Percentile Rank

100%

88%

75%

63%

50%

38%

25%

13%

0%

Payout as % of Target

200%

176%

150%

126%

100%

38%

25%

0%

0%

Payout No. Shares

80,000

70,400

60,000

50,400

40,000

15,200

10,000

0

0

* If Anadarko's Relative TSR rank is 8 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 7, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 25%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 8 companies:















Anadarko Relative TSR Rank

1

2

3

4

5

6*

7*

8

Percentile Rank

100%

86%

72%

57%

43%

29%

14%

0%

Payout as % of Target

200%

172%

144%

114%

43%

29%

0%

0%

Payout No. Shares

80,000

68,800

57,600

45,600

17,200

11,600

0

0

* If Anadarko's Relative TSR rank is 7 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 6, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 29%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 7 companies:













Anadarko Relative TSR Rank

1

2

3

4

5*

6*

7

Percentile Rank

100%

83%

67%

50%

33%

17%

0%

Payout as % of Target

200%

166%

134%

100%

33%

0%

0%

Payout No. Shares

80,000

66,400

53,600

40,000

13,200

0

0

* If Anadarko's Relative TSR rank is 6 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 5, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 33%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 6 companies:











Anadarko Relative TSR Rank

1

2

3

4*

5*

6

Percentile Rank

100%

80%

60%

40%

20%

0%

Payout as % of Target

200%

160%

120%

80%

0%

0%

Payout No. Shares

80,000

64,000

48,000

32,000

0

0

* If Anadarko's Relative TSR rank is 5 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 4, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 80%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

In the event there are less than six companies remaining at the end of the
performance period, a matrix will be developed in the same format as above to
determine relative payout, if any, under the plan. Based on the number of
companies remaining, inclusive of Anadarko, the "Percentile Rank" will be
calculated (using recognized mathematical formulas) for each eligible company
position. The "Payout as % of Target" will be based on the "Percentile Rank" and
determined as follows: 1) if the "Percentile Rank" is equal to or greater than
50%, the "Payout as % of Target" will be equal to the "Percentile Rank" times 2;
2) if the "Percentile Rank" is less than 50% but equal to or greater than 25%,
the "Payout as % of Target" will be equal to "Percentile Rank" times 1; and 3)
if the "Percentile Rank" is less than 25%, the "Payout as % of Target" will be
equal to 0%. The "Payout No. Shares" will be calculated by multiplying the
"Payout as % of Target" times 40,000 shares.

 

 

EXHIBIT B

Example TSR Performance Matrix for Performance Period 2

December 3, 2003 - December 2, 2007

For 13 companies:

























Anadarko Relative TSR Rank

1

2

3

4

5

6

7*

8*

9

10

11

12

13

Percentile Rank

100%

92%

83%

75%

67%

58%

50%

42%

33%

25%

17%

8%

0%

Payout as % of Target

200%

184%

166%

150%

134%

116%

100%

0%

0%

0%

0%

0%

0%

Payout No. Shares

80,000

73,600

66,400

60,000

53,600

46,400

40,000

0

0

0

0

0

0

* If Anadarko's Relative TSR rank is 8 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 7, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 100%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 12 companies:

























Anadarko Relative TSR Rank

1

2

3

4

5

6*

7*

8

9

10

11

12



Percentile Rank

100%

91%

82%

73%

64%

55%

46%

36%

27%

18%

9%

0%



Payout as % of Target

200%

182%

164%

146%

128%

110%

0%

0%

0%

0%

0%

0%



Payout No. Shares

80,000

72,800

65,600

58,400

51,200

44,000

0

0

0

0

0

0



* If Anadarko's Relative TSR rank is 7 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 6, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 110%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 11 companies:

























Anadarko Relative TSR Rank

1

2

3

4

5

6*

7*

8

9

10

11





Percentile Rank

100%

90%

80%

70%

60%

50%

40%

30%

20%

10%

0%





Payout as % of Target

200%

180%

160%

140%

120%

100%

0%

0%

0%

0%

0%





Payout No. Shares

80,000

72,000

64,000

56,000

48,000

40,000

0

0

0

0

0





* If Anadarko's Relative TSR rank is 7 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 6, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 100%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 10 companies:

























Anadarko Relative TSR Rank

1

2

3

4

5*

6*

7

8

9

10







Percentile Rank

100%

89%

78%

67%

56%

45%

33%

22%

11%

0%







Payout as % of Target

200%

178%

156%

134%

112%

0%

0%

0%

0%

0%







Payout No. Shares

80,000

71,200

62,400

53,600

44,800

0

0

0

0

0







* If Anadarko's Relative TSR rank is 6 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 5, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 112%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 9 companies:

























Anadarko Relative TSR Rank

1

2

3

4

5*

6*

7

8

9









Percentile Rank

100%

88%

75%

63%

50%

38%

25%

13%

0%









Payout as % of Target

200%

176%

150%

126%

100%

0%

0%

0%

0%









Payout No. Shares

80,000

70,400

60,000

50,400

40,000

0

0

0

0





































* If Anadarko's Relative TSR rank is 6 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 5, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 100%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 8 companies:

























Anadarko Relative TSR Rank

1

2

3

4*

5*

6

7

8











Percentile Rank

100%

86%

72%

57%

43%

29%

14%

0%











Payout as % of Target

200%

172%

144%

114%

0%

0%

0%

0%











Payout No. Shares

80,000

68,800

57,600

45,600

0

0

0

0











* If Anadarko's Relative TSR rank is 5 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 4, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 114%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 7 companies:

























Anadarko Relative TSR Rank

1

2

3

4*

5*

6

7

 











Percentile Rank

100%

83%

67%

50%

33%

17%

0%

 











Payout as % of Target

200%

166%

134%

100%

0%

0%

0%

 











Payout No. Shares

80,000

66,400

53,600

40,000

0

0

0

 











* If Anadarko's Relative TSR rank is 5 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 4, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 100%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.

For 6 companies:

























Anadarko Relative TSR Rank

1

2

3*

4*

5

6

 













Percentile Rank

100%

80%

60%

40%

20%

0%

 













Payout as % of Target

200%

160%

120%

0%

0%

0%

 













Payout No. Shares

80,000

64,000

48,000

0

0

0

 













* If Anadarko's Relative TSR rank is 4 and Anadarko's actual TSR is within 5% of
the TSR of the company whose Relative TSR rank is 3, the Employee will receive a
number of Performance Shares equal to 40,000 multiplied by 120%, provided,
however, that the Committee may reduce such payout to Employee, in its
discretion.





























In the event there are less than six companies remaining at the end of the
performance period, a matrix will be developed in the same format as above to
determine relative payout, if any, under the plan. Based on the number of
companies remaining, inclusive of Anadarko, the "Percentile Rank" will be
calculated (using recognized mathematical formulas) for each eligible company
position. The "Payout as % of Target" will be based on the "Percentile Rank" and
determined as follows: 1) if the "Percentile Rank" is equal to or greater than
50%, the "Payout as % of Target" will be equal to the "Percentile Rank" times 2;
and 2) if the "Percentile Rank" is less than 50%, the "Payout as % of Target"
will be equal to 0%. The "Payout No. Shares" will be calculated by multiplying
the "Payout as % of Target" times 40,000 shares.

 

 

EXHIBIT C









Sample Calculations of Prorata Number of Performance Shares

For a "Without Cause Termination", a "Good Reason Termination", Death or
Disability

(refer to Sections 2.7 and 2.9)









Employee Terminates during Performance Period 1 on December 20, 2004









Performance Period

Target Shares

Fraction

Prorata # of Performance Shares Issued

Performance Period 1

40,000

0.54

21,600

Calculation Explanation

Target Shares

13 months / 24 months (rounded to 2 decimals)

40,000 * .54 = 21,600

 

 

 

 

Performance Period 2

40,000

0.27

10,800

Calculation Explanation

Target Shares

13 months / 48 months (rounded to 2 decimals)

40,000 * .27 = 10,800

 

 

 

 

Total Prorata Performance Shares

 

32,400









Employee Terminates during Performance Period 2 on June 15, 2006









Performance Period

Target Shares

Fraction

Prorata # of Performance Shares Issued

Performance Period 1

n/a

n/a

n/a

Calculation Explanation

-

-

-

 

 

 

 

Performance Period 2

40,000

0.65

26,000

Calculation Explanation

Target Shares

31 months / 48 months (rounded to 2 decimals)

40,000 * .65 = 26,000

 

 

 

 

Total Prorata Performance Shares

 

 

26,000

 